Citation Nr: 0704359	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post traumatic stress disorder. 

2.  Entitlement to an increased evaluation for gunshot wound 
residuals, left chest, severe damage to Muscle Group XXI, 
with gutter-type scar, depressed, and adherent to underlying 
ribs, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for gunshot wound 
residuals, left shoulder, damage to Muscle Group II and III, 
with scars, anterior and posterior, asymptomatic, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for fractured 
ribs, left thoracic, healed.

5.  Entitlement to a compensable evaluation for chief 
fracture, left humerus, asymptomatic.

6.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1942 
to December 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Post traumatic stress disorder (PTSD) is manifested by 
intrusive recollections, nightmares, anger, irritability, 
avoidance of war-related memories, difficulty concentrating, 
and difficulty sleeping.  The evidence of record also 
demonstrated the veteran was alert, oriented, had good 
judgment, good insight, normal speech, and no suicidal or 
homicidal ideations, delusions, or hallucinations.

2.  Gunshot wound residuals, left chest, severe damage to 
Muscle Group XXI, with gutter-type scar, depressed, and 
adherent to underlying ribs (left chest gunshot wound 
residuals), are manifested by chest wall pain with a 
superficial scar attached to the chest wall.

3.  Residuals of a gunshot wound, left shoulder, damage to 
Muscle Groups II and 


III, with scars, anterior and posterior, asymptomatic (left 
shoulder gunshot wound residuals), are manifested by moderate 
disability of Muscle Group II.

4.  Residuals of a gunshot wound, left shoulder, damage to 
Muscle Groups II and III, with scars, anterior and posterior, 
asymptomatic (left shoulder gunshot wound residuals), are 
manifested by moderate disability of Muscle Group III.

5.  Residuals of fractured ribs, left thoracic, healed 
(healed rib fracture) are manifested by chest wall pain.

6.  Residuals of a chief fracture, left humerus, asymptomatic 
(asymptomatic humerus fracture) are manifested by bony joint 
deformity.

7.  Bilateral hearing loss is not related to active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for an increased evaluation for left chest 
gunshot wound residuals have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5321 (2006).

3.  The criteria for an increased evaluation of 20 percent, 
but no more, for left shoulder gunshot wound residuals of 
Muscle Group II have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5302 
(2006).

4.  The criteria for an increased evaluation of 20 percent, 
but no more, for left shoulder gunshot wound residuals of 
Muscle Group III have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5303 
(2006).

5.  The criteria for an increased evaluation for healed rib 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5297 
(2006).

6.  The criteria for an increased evaluation for asymptomatic 
left humerus fracture have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2006).

7.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for PTSD, left chest gunshot wound 
residuals, left shoulder gunshot wound residuals, 
asymptomatic humerus fracture, healed rib fracture, and 
entitlement to service connection for bilateral hearing loss, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claims, May 2004 and October 
2004 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letters also 
requested that the veteran provide any evidence in his 
possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule applies does not apply 
to the PTSD claim because that appeal is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for this disability.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

Service connection for left chest gunshot wound residuals and 
left shoulder gunshot wound residuals was granted by a March 
1946 rating decision, and 50 percent evaluation was assigned 
under Diagnostic Codes 3219 and 3165, effective December 5, 
1945.  A July 1946 rating decision assigned a 20 percent 
evaluation for left chest gunshot wound residuals, under 
Diagnostic Code 3183, effective May 31, 1946.  The RO also 
assigned a 20 percent evaluation for left shoulder gunshot 
wound residuals, under Diagnostic Code 3165, effective May 
31, 1946.  

By a June 1949 rating decision, the RO assigned a 30 percent 
evaluation for left chest gunshot wound residuals, under 
38 C.F.R. § 4.73, Diagnostic Code 5399-5321, effective May 6, 
1949.  The RO assigned a 10 percent evaluation for left 
shoulder gunshot wound residuals under 38 C.F.R. § 4.73, 
Diagnostic Code 5399-5303, effective May 6, 1949.  The RO 
also granted service connection for healed rib fracture and 
asymptomatic humerus fracture and assigned noncompensable 
evaluations, effective May 31, 1946.  

In a December 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
March 30, 2004.  The RO continued the evaluations of gunshot 
wound residuals.  The RO continued the noncompensable 
evaluations for asymptomatic left humerus fracture under 
38 C.F.R. § 4.71a, Diagnostic Code 5202, and for healed rib 
fracture, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5297.  
The RO also denied service connection for bilateral hearing 
loss.  The veteran appealed.

Initial evaluation for PTSD

In a May 2004 VA medical record, the veteran reported an 
exaggerated startle response, dreams, thought intrusions 
concerning traumatic war experiences, survival guilt, 
depression, and sadness.  Upon examination, there was no 
sense of a foreshortened future or suicidal or homicidal 
ideations.  The examiner assigned a Global Assessment of 
Function (GAF) score of 66, which contemplates some mild 
symptoms, for example, depressed mood and mild insomnia; or 
some difficulty in social, occupational, or school 
functioning, for example, occasional truancy, or theft within 
the household; but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) 
(DSM-IV).  The assessment was disassociation, guilty 
occasional nightmares, thought intrusions, slight anxiety, 
some insight, fair judgment, slight tenseness, good eye 
contact, slightly depressed mood and affect, and no suicidal 
or homicidal ideations, audiovisual hallucinations, impulse 
control issues, bizarre ideations, or addictive behavior.  

In a June 2004 VA medical record, the veteran reported 
avoidance of stimuli, places, and people that reminded him of 
war.  He reported problems with concentration, survival 
guilt, exaggerated startle response, irritability, and anger 
outbursts.  The examiner assigned a GAF score of 61, which 
contemplates some mild symptoms, for example depressed mood 
and mild insomnia; or some difficulty in social, 
occupational, or school functioning, for example occasional 
truancy, or theft within the household; but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM-IV, at 46-47.  In a July 
2004 VA record, the veteran reported avoidance, concentration 
difficulty, difficulty falling and staying asleep, an 
exaggerated startle response, irritability, and anger 
outbursts.  

In a December 2004 lay statement, the veteran stated that 
since discharge, he has had problems with anxiety and 
depression.  He also reported nightmares, flashbacks, and a 
short temper.

A November 2004 VA psychiatric examination was conducted.  
The veteran reported that he had been retired for 15 years, 
enjoyed good relationships with his children, had quite a few 
friends, and enjoyed doing mechanical things in his garage, 
mowing the lawn, and gardening.  The veteran reported 
intrusions did not distract him from doing a job.  The 
veteran complained of recurrent and intrusive distressing 
recollections, recurrent distressing dreams, and intense 
psychological distress at exposure to internal or external 
cues that resembled or symbolized an aspect of the trauma, 
and that he never talked about the war and avoided war 
movies.  The veteran reported difficulty falling and staying 
asleep and an exaggerated startle response, but denied 
irritability, outbursts of anger, difficulty concentrating, 
and hypervigilance.  Upon examination, the veteran was 
oriented to time, person, and place, was casually dressed 
with good hygiene, grooming, eye contact, and posture.  The 
veteran's facial expressions were appropriate to his 
emotions, and he was cooperative, with a slightly depressed 
affect and congruent mood.  There was normal rate and rhythm 
of speech, good judgment, fair insight, and no unusual 
thought content, delusions, hallucinations, or suicidal or 
homicidal ideations.  The veteran did not relive experiences, 
did not have a physiological reaction to exposure to internal 
or external cues that resembled or symbolized an aspect of 
the trauma, and did not have markedly diminished interest or 
participation in significant activities, a restricted range 
of affect, a feeling of detachment or estrangement from 
others, or a sense of a foreshortened future.  The examiner 
diagnosed PTSD and assigned a GAF score of 71, which 
contemplates that if symptoms are present they are transient 
and expectable reactions to psychosocial stressors, for 
example, difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning, for example, temporarily falling behind 
in schoolwork.  DSM-IV, at 46-47.  The examiner noted that 
the veteran's symptoms created slight to no difficulty with 
interacting effectively at work and with significant others.

A July 2005 VA psychiatric examination was conducted.  The 
veteran reported that he had worked as a factory worker after 
service discharge and retired in 1989.  He was married for 55 
years until his wife died and described their relationship as 
good.  The veteran stated that he went to his younger 
sister's house for breakfast and his daughters brought food 
for him.  He cooked simple meals for himself, and did how own 
yard work, gardening, and laundry.  He reported having lots 
of friends, some from his childhood.  The veteran reported 
recurrent and intrusive distressing recollection of war 
experiences, especially when he was not busy, nightmares, 
avoidance of war-associated thoughts, feelings, 
conversations, movies, and TV coverage of war, and feelings 
of detachment from others.  The veteran stated that he had 
difficulty maintaining sleep, an exaggerated startle 
response, and irritability, but no depressed mood or markedly 
diminished pleasure.  The veteran had decreased energy level, 
but no feelings of worthlessness, or recurrent thoughts of 
death or suicide.  In the past 10 years, the veteran was 
aware of times when he had difficulty naming a person whom he 
had known for years.  

Upon examination, the veteran was alert, oriented to time, 
place, and people, cleanly and appropriately dressed, 
cooperative, friendly, and easily engaged.  The veteran 
maintained good eye contact and had no psychomotor agitation 
or retardation.  The veteran's speech was clear and coherent 
with normal rate and volume, and his affect was euthymic, 
calm, and appropriate with full range, but occasionally 
tense.  The veteran's thought processes were goal-directed 
and well-organized.  There were no suicidal or homicidal 
ideations, delusions, hallucinations, obsession, compulsion, 
or phobias.  The veteran had good insight, good judgment, and 
no significant memory deficit.  The examiner diagnosed 
chronic PTSD and assigned a GAF score of 71, which 
contemplates that if symptoms are present they are transient 
and expectable reactions to psychosocial stressors, for 
example, difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning, for example, temporarily falling behind 
in schoolwork.  DSM-IV, at 46-47.  The examiner noted there 
was a low number and frequency of mild PTSD symptoms, which 
caused slightly reduced reliability and productivity and some 
interference in the ability to interact effectively.  

The veteran's current 10 percent evaluation for PTSD reflects 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board notes that the veteran's GAF scores range from 61 
to 71, which indicates PTSD manifested by symptoms ranging 
from mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships, to symptoms, that if present, 
are transient and expectable reactions to psychosocial 
stressors, or are no more than slight impairment in social, 
occupational, or school functioning.  DSM-IV, at 46-47.  
These GAF scores indicate mild PTSD, and do not, on their 
own, mandate a higher evaluation.  Moreover, although GAF 
scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995). 

The veteran reported intrusive recollections, avoidance of 
war memories, anger, and an exaggerated startle response.  
The veteran also reported sadness and depression, difficulty 
concentrating, difficulty sleeping, irritability, and 
nightmares.  The objective medical evidence of record found 
the veteran oriented to time, person, and place, cooperative, 
with good hygiene and grooming, good judgment, good insight, 
normal speech, and no suicidal or homicidal ideations, 
hallucinations, or delusions.  The veteran also stated that 
he did not let intrusive thoughts distract him from doing a 
job, and reported that he had good relationships with his 
children, remained close with friends, and enjoyed working in 
his garage and gardening.  Moreover, the November 2004 VA 
examiner opined that the veteran's PTSD created either slight 
or no difficulty interacting socially and occupationally.  
The July 2005 VA examiner found that the veteran experienced 
a low number and frequency of PTSD symptoms, which caused 
slightly reduced reliability and productivity and some 
interference in his ability to interact effectively.  
Accordingly, the criteria for a 30 percent evaluation have 
not been met.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(30 percent evaluation contemplates PTSD manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, weekly or less often panic attacks, 
chronic sleep impairment, mild memory loss, such as 
forgetting names, directions, recent events).


Evaluation for left chest gunshot wound residuals

In a March 2004 VA medical record, the veteran reported that 
his left chest war wound was sensitive and caused daily 
discomfort.  The assessment was painful scar.

In a March 2004 private medical record, the veteran 
complained of intermittent chest wall pain with exertion, 
activity, and lifting.  The assessment was chest wall pain 
secondary to remote gunshot wounds.  A March 2004 private 
chest x-ray showed heart and mediastinum within normal limits 
and clear lungs.  In another March 2004 private record, there 
was mild tenderness to palpation of the chest wall.  The 
diagnosis was chest wall pain upon exertion and standing.  

A November 2004 scars examination was conducted.  The veteran 
reported current pain and discomfort of the left side of the 
chest.  Upon examination, there was a scar of the left 
anterior lower ribcage that was 13 centimeters (cm.) in 
length and .2 cm. in width.  There was tenderness, pain, and 
discomfort on palpation.  The scar appeared to be fixed over 
the chest wall in a small area of the scar midway through the 
13 cm.  The scar was not irregular, shiny, or scaly, and 
there was no frequent loss of covering the skin, ulceration, 
breakdown of skin tissue, edema, keloid formation, or 
inflammation.  The scar was superficial, elevated .2 cm. off 
the surface on palpation, and was hyperpigmented.  There were 
no limitations on taking of deep breaths.  The diagnosis was 
residual scar, chest wound.  

A November 2004 VA bones, joints, and muscles examination was 
conducted.  The veteran reported some pain and tenderness 
across his left ribs.  The veteran reported that he was able 
to do his normal daily activities and was not taking 
medication.  The veteran did not identify any specific flare-
ups.  Upon examination, there was a 12 cm. wound anterior 
left chest with excursion and pain at the extremes.  There 
was no other bony deformity noted in the ribs.  The diagnosis 
was residual gunshot wound left chest involving muscle group 
21, with fractured ribs.  

The 30 percent evaluation for left chest gunshot wound 
residuals is rated under 38 C.F.R. § 4.73, Diagnostic Code 
5321, for thoracic muscle group injury.  The cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2006).  Slight disability of muscles 
results from a simple wound of muscles without debridement or 
infection.  It requires indications of minimal scar, no 
evidence of fascial defect, atrophy, or impaired tonus, and 
no impairment of function or metallic fragments retained in 
the muscle.  38 C.F.R. § 4.56(d)(1).  Moderate disability of 
muscles results from a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  It requires indications of entrance and/or exit 
scar, small or linear, indicating short track of missile 
through muscle tissue and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).  Moderately severe disability of 
muscles results from through and through or deep penetrating 
wound with debridement, prolonged infection, sloughing of 
soft parts, and intermuscular scarring.  It requires 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side; and tests of strength and endurance compared 
with the sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).
 
Diagnostic Code 5321 for injuries to Muscle Group XXI, the 
thoracic muscles, provides a maximum evaluation of 20 
percent.  Accordingly, an increased evaluation is not 
permitted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  For scars not of the head, face, or neck, that 
are deep or cause limited motion, a 30 percent evaluation is 
assigned where there is evidence of a scar area or areas 
exceeding 72 square inches (465 sq. cm.) and a 40 percent 
evaluation for area or areas exceeding 144 square inches (929 
sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 (2006).  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (2).  But the evidence of 
record shows that the scar is 13 cm. in length and .2 cm. in 
width, falling short of the 929 square centimeters required 
for an increased evaluation.  The evidence also does not show 
widely separated scars.  38 C.F.R. § 4.118, Diagnostic Code 
7801.  In addition, the diagnostic codes for superficial 
scars other than of the head, face, and neck, superficial, 
unstable scars, and superficial painful scars, only provide 
for a 10 percent maximum evaluation and there are no scars of 
the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7802-7804 (2006).  Accordingly, an increased evaluation 
for left chest gunshot wound residuals is not warranted.

Evaluation for left shoulder gunshot wound residuals

In a March 2004 private medical record, the veteran 
complained of intermittent left shoulder pain.  Upon 
examination, there was tenderness to palpation of the humeral 
head laterally with mild tenderness to palpation of the left 
acromioclavicular (AC) joint.  There was full range of motion 
but obvious crepitus.  Remote scar was noted.  The assessment 
was left shoulder degenerative joint disease secondary to 
remote gunshot wounds.  A March 2004 private shoulder x-ray 
showed degenerative changes involving the humeral head at the 
rotator cuff insertion with probable small Hill-Sachs 
deformity.  Otherwise the glenohumeral and AC joints were 
relatively well-maintained.  In another March 2004 private 
record, there was left shoulder pain.  Upon examination, 
there was a scar of the left humerus, painful to the touch, 
and left shoulder crepitus.  The diagnosis was left shoulder 
degenerative joint disease secondary to gunshot wound.  

In a May 2004 VA medical record, the veteran reported left 
shoulder pain of 8 on a scale of 1 to 10.

A November 2004 scars examination was conducted.  The veteran 
reported current left shoulder pain and discomfort.  Upon 
examination, the left shoulder scar was through and through, 
anterior, posterior.  The entrance wound of the left shoulder 
was anterior and 1 cm in circumference.  The exit wound was 
posterior to the shoulder blade and 1 cm in circumference.  
There was no pain or discomfort, adherence to underlying 
tissue, atrophy, shiny skin, or scaly effect.  The left 
shoulder scar was normal in texture, stable, and there was no 
frequent breakdown of the skin or ulceration, elevation or 
depression of the scar, or tenderness to palpation.  The scar 
was superficial and there was no underlying tissue loss.  
There was no edema, keloid formation, or inflammation of the 
left shoulder.  The anterior and posterior wound was 
hyperpigmented.  The diagnosis was gunshot wound left 
shoulder, anterior/posterior.  

A November 2004 VA bones, joints, and muscles examination was 
conducted.  The veteran reported an increase in ache, pain, 
soreness, and tenderness with repetitive use of the shoulder.  
The veteran reported that he was able to do normal daily 
activities, did not wear a brace, and was not on any 
medication for the left arm.  The veteran did not identify 
any specific flare-ups.  Upon examination, there was a 
through and through wound, punctate wounds anterior and 
posteriorly.  There was posterior bony deformity of the 
shoulder probably from the chip fracture.  There was shoulder 
abduction to 180 degrees, flexion to 180 degrees, and 
internal and external rotation to 90 degrees, with pain at 
the extremes.  There was pain, soreness, and tenderness with 
motion.  Repeated motion caused increased pain, but no change 
in shoulder range of motion.  There was excellent shoulder 
muscle strength, with no gross weakness or signs of 
instability.  The diagnosis was residual gunshot wound left 
shoulder involving muscle groups 2 and 3, with fracture of 
the humerus.  

A 10 percent evaluation is currently assigned for left 
shoulder gunshot wound residuals under Diagnostic Code 5399-
5303, for injuries analogous to injuries to Muscle Group III, 
the extrinsic muscles of the shoulder girdle.  See 38 C.F.R. 
§§ 4.20, 4.27 (2006) (Diagnostic Code 5399 identifies 
musculoskeletal system disabilities that are not specifically 
listed, but are rated by analogy to similar disabilities).  

Muscle Group III includes the intrinsic muscles of shoulder 
girdle:  (1) Pectoralis major I (clavicular); and (2) 
deltoid.  These muscles function to elevate and abduct the 
arm to the level of the shoulder, and act with 1 and 2 of 
Group II in forward and backward swing of arm.  38 C.F.R. § 
4.73, Diagnostic Code 5303.  Muscle Group II includes the 
extrinsic muscles of shoulder girdle:  (1) Pectoralis major 
II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3) pectoralis minor; and 
(4) rhomboid.  The function of these muscle groups is the 
depression of the arm from vertical overhead to hanging at 
side (1,2); downward rotation of scapula, (3, 4); and 1 and 2 
act with Group III in forward and backward arm swing of arm.  
38 C.F.R. § 4.73, Diagnostic Code 5302.  

Diagnostic Codes 5302 and 5303 award a noncompensable 
evaluation for a slight disability, a 20 percent evaluation 
for a moderate disability and for moderately severe 
disability of the nondominant shoulder, a 30 percent 
evaluation for moderately severe disability of the dominant 
shoulder and for severe disability of the nondominant 
shoulder, and a 40 percent evaluation for severe disability 
of the dominant shoulder.  38 C.F.R. § 4.73, Diagnostic Codes 
5302, 5303.  

In the October 2006 written brief presentation, the veteran's 
representative asserts that the veteran should be assigned 
two separate evaluations for Muscle Group II and III 
injuries.  The Board agrees that two separate ratings should 
be assigned here for the separate muscle group injuries.  A 
through and through injury shall be evaluated as not less 
than a moderate injury for each group of damaged muscles.  
See 38 C.F.R. § 4.56(b) (2006); see also Jones v. Principi, 
18 Vet. App. 248 (2004).  Here, the evidence of record shows 
through and through scars of the anterior and posterior 
shoulder, involving Muscle Groups II and III.  Thus, there is 
moderate disability of Muscle Group II and Muscle Group III.  
According to Diagnostic Codes 5302 and 5303, a moderate 
muscle injury warrants a 20 percent evaluation.

The Board notes that the evidence of record does not 
demonstrate moderately severe or severe injury of Muscle 
Group II or III.  The evidence of record shows full left 
shoulder flexion, abduction, internal rotation, and external 
rotation.  The record also shows excellent muscle strength 
and no weakness.  There was no evidence of loss of power, 
impairment of muscle tone, or lowered threshold of fatigue.  
The evidence of record thus does not demonstrate a moderately 
severe disability.  Accordingly, evaluations in excess of 20 
percent are not warranted.

The Board also notes that the combined evaluation of muscle 
groups acting on a single unankylosed joint must be lower 
than the rating for unfavorable ankylosis of that joint, 
except when Muscle Groups I and II are acting on the 
shoulder.  38 C.F.R. § 4.55(d) (2006).  Here, Muscle Groups 
II and III act on the unankylosed shoulder joint and 
unfavorable ankylosis of the shoulder joint is rated at 
either 40 or 50 percent.  38 C.F.R. § 4.73, Diagnostic Codes 
5302, 5303; 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2006).  
The combined evaluation of Muscle Groups II and III is less 
than 40 percent.  38 C.F.R. § 4.25 (2006).  Accordingly, the 
assignment of separate 20 percent evaluations is proper.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But there 
is no evidence of ankylosis of the scapulohumeral 
articulation, no limitation of arm motion, no malunion of the 
humerus, and no impairment of the clavicle or scapula.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 
(2006).

Evaluation for humerus fracture

In a March 2004 private medical record, the veteran 
complained of intermittent left shoulder pain.  Upon 
examination, there was tenderness to palpation of the humeral 
head, laterally, with mild tenderness to palpation of the 
left AC joint.  There was full range of motion but obvious 
crepitus.  Remote scar was noted.  The assessment was left 
shoulder degenerative joint disease secondary to remote 
gunshot wounds.  A March 2004 private shoulder x-ray showed 
degenerative changes involving the humeral head at the 
rotator cuff insertion with probable small Hill-Sachs 
deformity.  Otherwise the glenohumeral and AC joints were 
relatively well-maintained.  In another March 2004 private 
record, there was left shoulder pain.  Upon examination, 
there were scars of the left humerus, painful to the touch, 
and left shoulder crepitus.  The diagnosis was left shoulder 
degenerative joint disease secondary to gunshot wound.  

In a May 2004 VA medical record, the veteran reported left 
shoulder pain of 8/10.  A November 2004 VA bones, joints, and 
muscles examination was conducted.  The veteran reported an 
increase in ache, pain, soreness, tenderness with repetitive 
use of the shoulder.  The veteran reported that he was able 
to do normal daily activity.  He did not wear a brace and was 
not on any medication for the left arm.  The veteran did not 
identify any specific flare-ups.  Upon examination of the 
left shoulder, there was through and through wound, punctate 
wounds anterior and posteriorly.  There was shoulder 
posterior bony deformity probably from the chip fracture.  
There was shoulder abduction and flexion to 180 degrees, and 
internal and external rotation 90 degrees, with pain at the 
extremes.  There was pain, soreness, and tenderness with 
motion.  Repeated motion caused increasing pain, but no 
change of range of motion.  There was excellent shoulder 
muscle strength, no gross weakness, and no signs of 
instability.  The diagnoses were residual gunshot wound left 
shoulder involving muscle groups 2 and 3, with fracture of 
the humerus.  

The veteran's left humerus fracture, asymptomatic, is rated 
under Diagnostic Code 5202, for other impairment of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  The 
current noncompensable evaluation reflects no impairment of 
the humerus.  See 38 C.F.R. § 4.31 (2006) (where the Rating 
Schedule does not provide for a noncompensable evaluation for 
a diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met).  

Under Diagnostic Code 5202, a 20 percent rating is assigned 
for malunion of the minor or major arm humerus with moderate 
deformity, malunion of the minor arm humerus with marked 
deformity, recurrent dislocation of the minor or major arm 
humerus at the scapulohumeral joint with infrequent episodes 
and guarding of movement at the shoulder level, and recurrent 
dislocation of the minor arm humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements; a 30 percent rating is assigned for malunion of 
the major arm humerus with marked deformity and for recurrent 
dislocation of the major arm humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements; a 40 percent rating is warranted for a fibrous 
union of the minor arm humerus; a 50 percent rating is 
warranted for a fibrous union of the major arm humerus and 
for nonunion of the minor arm humerus; a 60 percent rating is 
assigned for nonunion of the major arm humerus; a 70 percent 
rating is assigned for minor arm loss of head or flail 
shoulder; and an 80 percent rating is assigned for major arm 
loss of head or flail shoulder.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  Although there is a posterior bony 
deformity of the shoulder, there is no malunion of the 
humerus or recurrent dislocation at the scapulohumeral joint.  
Accordingly, a compensable evaluation is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But the 
evidence of record shows there is no ankylosis of the 
scapulohumeral articulation, no limitation of arm motion, and 
no impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5201, 5203 (2006).  Accordingly, a 
compensable evaluation is not warranted.

Evaluation of healed rib fracture

In a March 2004 private medical record, the veteran 
complained of intermittent chest wall pain with exertion, 
activity, and lifting.  The assessment was chest wall pain 
secondary to remote gunshot wounds.  A March 2004 private 
chest x-ray showed heart and mediastinum within normal limits 
and clear lungs.  In another March 2004 private record, there 
was mild tenderness to palpation of the chest wall.  The 
diagnosis was chest wall pain upon exertion and standing.  

A November 2004 VA bones, joints, and muscles examination was 
conducted.  The veteran reported some pain and tenderness 
across his left ribs.  The veteran reported that he was able 
to do normal daily activity and that he did not wear a brace.  
The veteran did not identify any specific flare-ups.  Upon 
examination of the left chest, there was a 12 cm wound of the 
anterior left chest with excursion and pain at the extremes.  
There was no other bony deformity noted in the ribs.  The 
diagnosis was residual gunshot wound left chest involving 
muscle group 21, with fractured ribs.  

The veteran's left thoracic fractured rib, healed, is rated 
under Diagnostic Code 5299-5297, for an injury analogous to 
removal of a rib.  38 C.F.R. § 4.71a, Diagnostic Code 5299-
5297 (2006); see also 38 C.F.R. §§ 4.20, 4.27.  Under 
Diagnostic Code 5297, a 10 percent evaluation is assigned for 
removal of one rib or resection of 2 or more ribs without 
regeneration; a 20 percent evaluation is assigned for removal 
of 2 ribs; a 30 percent evaluation is assigned for removal of 
3 or 4 ribs; a 40 percent evaluation requires the removal of 
5 or 6 ribs; and a 50 percent evaluation requires the removal 
of more than 6 ribs.  38 C.F.R. § 4.71a, Diagnostic Code 
5297.

The veteran's current noncompensable evaluation reflects that 
there are no residuals of the fractured rib.  See 38 C.F.R. § 
4.31.  Although there is chest wall pain, these residuals do 
not closely approximate the removal of one rib or resection 
of two ribs without regeneration.  Accordingly, a compensable 
evaluation is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But there 
are no other diagnostic codes potentially applicable to a 
healed fractured of the rib.  Accordingly, a compensable 
evaluation is not warranted.

Additional Increased Rating Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Increased ratings are provided for certain 
manifestations of the service-connected disorders, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has not 
required hospitalization and marked interference of 
employment has not been shown due to his service-connected 
disabilities.  Accordingly, the RO did not err in its 
decision not to refer these issues for extraschedular 
consideration.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for bilateral hearing loss

Service personnel records indicate that the veteran's 
military occupational specialty was a rifleman.  Among other 
awards, the veteran was awarded the Purple Heart, the Silver 
Star Medal, and the Bronze Star Medal.  The veteran's service 
medical records are negative for hearing loss.  

In an August 2003 VA audiology assessment, the veteran 
reported difficulty hearing in noisy situations, on the 
telephone, in group situations, and difficulty hearing the 
TV.  The examiner found bilateral moderate sensorinueral 
hearing loss.

A November 2004 VA audiology examination was conducted upon a 
review of the claims file.  The veteran reported that he had 
been in the United States Marine Corps, and that while on the 
firing range he was exposed to the noise of the firing of the 
30-caliber, 50-caliber, and 45-caliber weapons.  The veteran 
was also trained in mortar firing and went to sniper school.  
After service discharge, the veteran drove a milk truck for 
one year, was an auto mechanic for 12 years, assembled steel 
mill equipment for 8 years, repaired machinery for 18.5 
years, and then retired.  The veteran reported that his 
employment assembling steel mill equipment was not noisy and 
he used hearing protection while a machinery repairman.  The 
veteran denied exposure to hazardous recreational noise after 
service separation.  He stated that his wife remarked about 
his hearing loss in approximately 1970.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
50
55
75
LEFT
15
35
60
65
80

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 60 percent in the left ear.  
The diagnoses were right ear moderate sensorineural hearing 
loss and left ear moderately severe sensorineural hearing 
loss.  The examiner opined that it was "less likely as not" 
that the veteran's hearing loss was the result of his 
military service, because he was not aware of hearing loss 
until 1970, over 25 years after service discharge.  The 
examiner also indicated that this opinion was based on a 
conclusion that "subtracting the hearing loss from aging 
from today's examination would result in normal air 
conduction response."  The examiner further based the 
opinion on the exposure to noise for 18.5 years post service, 
regardless of whether he wore hearing protection.

The Board finds that the medical evidence of record does not 
support a finding of service connection for bilateral hearing 
loss.  The veteran has bilateral hearing loss for VA 
purposes.  38 C.F.R. § 3.385 (2006); see also Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  As a combat veteran, the veteran's 
statements regarding noise exposure are competent.  38 C.F.R. 
§ 1154(b) (West 2002) (noting that for combat veterans, VA 
accepts satisfactory lay testimony of service incurrence if 
consistent with the circumstances and conditions of service).  
But the VA examiner found that it was "less likely as not" 
that the veteran's hearing loss was due to military noise 
exposure.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board is not free to substitute its own 
judgment for that of such an expert).  Moreover, the VA 
examiner, upon a review of the claims file and considering 
the veteran's statements regarding noise exposure into 
account, opined that the hearing loss was more likely due to 
the aging process and occupational noise exposure.  Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

In addition, the veteran's testimony that his hearing loss is 
due to inservice military exposure can not establish a nexus 
for service connection purposes.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  Accordingly, service connection for 
bilateral hearing loss is not warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for PTSD is 
denied. 

An increased evaluation for left chest gunshot wound 
residuals is denied.

A 20 percent evaluation, but not more, for left shoulder 
gunshot wound residuals of Muscle Group II, is granted.

A 20 percent evaluation, but not more, for left shoulder 
gunshot wound residuals of Muscle Group III, is granted.

A compensable evaluation for asymptomatic humerus fracture is 
denied.

A compensable evaluation for healed rib fractured is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


